NOTE: This order is n011precedential.
United States Court of AppeaIs
for the FederaI Circuit
OUTSIDE THE BOX INNOVATIONS, LLC (DOING
BUS1NESs As UN10N R1cH USA),
Plain,tiff/C0unterclaim Defen,dant-
C'ross-Appell0:n,t,
AND
BONAKA LIMITED, BONAKA PLASTIC
MANUFACTURING CO., LTD., '
UNION RICH PLASTIC FACTORY, LTD.,
C0u,nterclaim Defen,dants-Appellees,
AND
CHRISTOPHER URE, MATT WILLIAMS, TERRY
KINSKEY AND LYNN MARTINEAU,
Counterclaim Defendants,
V.
TRAVEL CADDY, INC.
Defendant/ C0unterclaimant-
Appellant,
AND
ROOSTER PRODUCTS (DOING BUSINESS AS THE
RO0STER GROIJP),
Defendant / C0unterclaimant.
2009-1171, -1558

OUTSIDE THE BOX V. TRAVEL CADDY
2
Appeals from the United States District Court for the
N0rthern District ofsGeorgia in case n0. 1:05-CV-2482,
Seni0r Judge Orinda D. Evans.
ON MOTION
ORDER
The court treats Travel Caddy, Inc.’s submission seek-
ing clarification of the due date for its brief as a motion
for an extension of time, until October 8, 2010, to file its
brief
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted
SEP 22 2010
cc: J. Rod1nan Steele, Jr., Esq.
FOR THE COURT
fsi J an Horb a1__\;
Date J an H0rbaly
C1erk
Timothy P. Ma1oney, Esq. en
U S. COUR’H{¥ APPEALS FDR
317 ` THE FEoE A'L clRcu1T
SEP 22 2010
1AN HORBALY
CLERK